Citation Nr: 1421831	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2006.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the RO issued a Report of General Information (VA Form 27-0820) in November 2013 noting that the Veteran verbally stated that he wished to withdraw his TDIU appeal.  The Board thereafter notified the Veteran in a March 2014 letter that if he wished to withdraw his appeal, he must submit his withdrawal in writing, pursuant to 38 C.F.R. § 20.204(b)(2013).  The Veteran was further notified that if he did not respond within 30 days indicating his desire to withdraw his appeal, the Board would proceed to adjudicate his appeal.  Therefore, as the Veteran has not responded to the Board's letter, the issue of TDIU is currently before the Board.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this issue for the AMC to obtain an opinion of whether it was at least as likely as not that the Veteran's service connected disabilities of posttraumatic stress disorder (PTSD) with dysthymic disorder and mood disorder, left and right knee chondromalacia and post fracture of the 3rd and 4th metacarpals of the right hand either alone or in the aggregate, render the Veteran unable to secure of follow a substantially gainful occupation.  In addition, if the examiner found that the Veteran was not unable to secure such occupation, they were to suggest the types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with a final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2013).  

In November 2013 an AMC medical examiner provided an opinion in response to the August 2013 Board remand.  However, the examiner did not opine as to whether the Veteran's PTSD or mood disorder either caused or contributed to his inability to secure or follow substantially gainful employment.  The examiner instead cited Fast-Letter 13-13 in her statement that examiners are not to be asked to opine as to whether or not the Veteran is unemployable due to his or her service connected disabilities.  Not only was the Board not making this request, but it notes that while the Board can turn to internal VA materials for guidance, they are not binding on it. "Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of the law and regulation."   38 U.S.C.A. § 7104(a) (West 2002).  "The Board shall be bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the chief legal officer of the Department." 38 U.S.C.A. § 7104(c) (West 2002).  

In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining the functional impairment of the Veteran's service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the November 2013 VA opinion for the Veteran's TDIU claim for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA and/or private treatment records and STRs pertinent to the Veteran's TDIU claim.  This must be noted in the examination report.

If the November 2013 VA examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should again review the Veteran's claims file and provide an opinion as to the functional impairment caused by the Veteran's service connected disabilities, including PTSD with dysthymic disorder.

The examiner should also suggest the type of or types of employment in which the Veteran would be capable of engaging in with his current service connected disabilities, given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Gayle E. Strommen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



